MEMORANDUM OPINION

                                         No. 04-12-000206-CR

                                        IN RE Jesse Ely PENA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 18, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 4, 2012, Relator Jesse Ely Pena filed a petition for writ of mandamus

complaining the Bexar County District Clerk has failed to provide him with copies of requested

records. We conclude this court does not have jurisdiction to grant the requested relief.

           By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction.     See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We

conclude the writ against the Bexar County District Clerk is not necessary to enforce our

jurisdiction. See In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding).

1
  This proceeding arises out of Cause No. 2007-CR-4265, styled State of Texas v. Jesse Ely Pena, in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                     04-12-00206-CR


     Accordingly, Relator’s petition for writ of mandamus is DISMISSED FOR LACK OF

JURISDICTION.

                                                 PER CURIAM

DO NOT PUBLISH




                                      -2-